Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered July 25, 1978, convicting her of conspiracy in the first degree, upon a plea of guilty, and sentencing her to an indeterminate term of imprisonment with a maximum of 15 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the maximum term of imprisonment to 10 years. As so modified, judgment affirmed. The sentence was excessive to the extent indicated herein. We have considered defendant’s remaining contention and find it to be lacking in merit. Titone, J. P., Lazer, Gulotta and Margett, JJ., concur.